DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 06/04/2019. These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 10 unclearly recites the limitation "the first predetermined radial distance" and "the second predetermined radial distance" in line 14-16.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 presents "a first predetermined radial distance of the start location", "a first predetermined radial distance of the end location" in line 04-08 and "a second predetermined radial distance of the start location" and "a second predetermined radial distance of the end location" in line 10-14 but they does not indicate relationship between them.
Claim 11 unclearly recites the limitation "the first predetermined radial distance" and " the second predetermined radial distance" in line 05-07.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 presents "a first predetermined radial distance of the start location", "a of the end location" in line 04-08 and "a second predetermined radial distance of the start location" and "a second predetermined radial distance of the end location" in line 10-14 but they does not indicate relationship between them.
Claim 19 unclearly recites the limitation "the first predetermined radial distance" and "the second predetermined radial distance" in line 14-17 and line 20-22.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 presents "a first predetermined radial distance of the start location" in line 03-04 and "a second predetermined radial distance of the start location" in line 09-10 but they does not indicate relationship between them.
Claim 20 unclearly recites the limitation "the first predetermined radial distance" and "the second predetermined radial distance" in line 48-50.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 presents "a first predetermined radial distance of a location of the first in time of the host vehicle telemetry data packets" and "a second predetermined radial distance of a location of the last in time of the host vehicle telemetry data packets" but they does not indicate relationship between them.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MATTSSON (US 20170236342 A1) in view of Mondello et al. (US 20200313908 A1 hereinafter “Mondello”).
Regarding claim 1, MATTSSON discloses a system for anonymizing motor vehicle position information, the system comprising (Fig. 1):
[0050] The GPS receiver can use the signals to determine a location);
a control module disposed within the host vehicle and in electronic communication with the GPS module, the control module having a memory for storing control logic and a processor configured to execute the control logic [Fig. 4, 76, 78], the control logic comprising ([0051] the in-vehicle device 24 may be a human machine interaction (HMI) device. The HMI device may be a telecommunications and/or a data-processing device permanently or removably installed in the vehicle 12 to provide features such as navigation [“communication with the GPS module”, for example, positioning system 30], entertainment, vehicle information and vehicle control):
a first control logic for collecting real-time host vehicle telemetry data packets from the GPS module ([0044] The HMI device [“control logic”] may be a telecommunications and/or a data-processing device permanently or removably installed in the vehicle 12 to provide features such as navigation [“receiving the data packet from the GPS module”], entertainment, vehicle information and vehicle control.  A vehicle key activated travel log system [“first control logic” details on Fig. 2] may be implemented in the HMI device; [0050] The GPS receiver can use the signals to determine a location); and
a second control logic for continuously wirelessly communicating the real-time host vehicle telemetry data packets ([0044] The HMI device may be a telecommunications and/or a data-processing device permanently or removably installed in the vehicle 12 to provide features such as navigation, entertainment, vehicle information and vehicle control; [0060] the travel log unit 48 may further be communicated with a communication unit 56 that provides for communications with other data processing system or devices);
a remote end-point in wireless electronic communication with the control module, the remote end-point having a memory for storing end-point control logic and a processor configured to execute Fig. 1, 20 and 22 and Fig. 3; [0064] The travel related information or the log book stored in the memory 50 may be transferred from the travel log system 42 to other devices [“remote end-point”]. The user may access the log book by his/her own computer, smart phone or other computing device that is connected to the network 28 [“remote end-point in wireless electronic communication”]):
a first end-point control logic for continuously receiving the real-time host vehicle telemetry data packets from the control module ([0045-0047] the in-vehicle device 24 [“control module”] may be a driver's cell phone or other computing device in which a vehicle key activated log system may be implemented. The travel log service may store travel related information such as log books 20 and 22 [ “remote end-point” by using his/her own computer, smart phone as stated above]);
a third end-point control logic for performing start location and end location blurring of host vehicle position ([0083] at 108, the method includes recording travel related information in the log book. The travel related information may further include a work trip start location and a work trip end location into the log book, See Examiner interpretation below regarding “blurring of host vehicle position”); and
Examiner interpretation regarding blurring of host vehicle position: According to paragraph 0046 of the current application, it states that “it is important that the start and end locations S, D of each trip be at least partially obfuscated or blurred”. Examiner asserts that MATTSSON teaches that “A log book 1 displayed may include the travel related information such as a date, a start time, an end time, a mileage, a start location, an end location and purpose of a trip”. MATTSSON explicitly discloses that the start and location are at least partially obfuscated or blurred (See displayed Start and end locations, for example, AB or D Building in Fig. 6).
a fourth end-point control logic for writing the real-time host vehicle telemetry data packets to a persistent database once the second end-point control logic and the third end-point control logic have [0086] At 114, method 100 includes transmitting travel related information or the log book. In some embodiments, the log book may be transmitted to a storage device such as a USB flash drive or a SD card via a data port of an in-vehicle device such as a HMI device (after blocks 102 [analogous to “second end-point control logic” since method 100 includes receiving a vehicle key identification code, See Examiner’s interpretation below] and 108 [analogous to “third end-point control logic”)).
Examiner’s interpretation regarding the second end-point control logic: According to paragraph 0042 of the current application, it states “the session anonymizer 36 [or second end-point control logic below] removes the host vehicle 16 VIN and replaces the VIN with a unique session identifier (ID) for the host vehicle 16 during a current host vehicle 16 trip”. The examiner may see an analogy through the vehicle key identification code, at blocks 102, of the prior art.
However, MATTSSON does not explicitly teach “a second end-point control logic for performing session-based anonymization of the real-time host vehicle telemetry data packets.”
In a same field of endeavor, Mondello discloses the system, wherein a second end-point control logic for performing session-based anonymization of the real-time host vehicle telemetry data packets ([0018-0020] in step 102, a given vehicle obtains and validates vehicle identifiers. In contrast to a VIN, the identifiers obtained in step 102 are cryptographically secure and generated identifiers [analogous to “anonymization” based on the concept of anonymizer 36 as stated above]; [0030] a secure communications channel is established using the identifiers [analogous to “session-based”]; [0060-0062] Blockchain (300) is alternatively illustrated with a plurality of blocks (301-304) [analogous to “real-time host vehicle telemetry data packets”]. In the body of block (302, 303), a triple comprising the vehicle identifier (302 b, 303 b) [“unique session ID”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON with the teachings of Mondello to perform(ing) session-the vehicle identifier [or anonymization by using a unique session identifier] comprises a string or other type of data that may uniquely identify the device that is identifying itself [0021].

Regarding claim 3, the combination of MATTSSON and Mondello discloses the system of claim 1 wherein the first end-point control logic further comprises: a control logic for classifying the real-time host vehicle telemetry data packets into: start of trip, end of trip, and latest value of current trip classifications ([MATTSSON: 0080] and Fig. 6, A log book 1 displayed may include the travel related information such as a date [ “latest value of current trip classifications”, for example, 4. 2/11/2015], … , a start location, an end location and purpose of a trip).

Regarding claim 12, MATTSSON discloses a method for anonymizing motor vehicle position information, the method comprising (Fig. 1):
collecting real-time host vehicle telemetry data packets from a global positioning system (GPS) module disposed within a host vehicle ([0050] the positioning system 30 may be a navigational system that transmits signals from satellite or terrestrial sources to receivers such as Global Positioning System (GPS). The GPS receiver can use the signals to determine a location);
utilizing a control module disposed within the host vehicle and in electronic communication with the GPS module, the control module having a memory for storing control logic and a processor configured to execute the control logic ([Fig. 4, 76, 78], the control logic comprising ([0051] the in-vehicle device 24 may be a human machine interaction (HMI) device. The HMI device may be a telecommunications and/or a data-processing device permanently or removably installed in the vehicle 12 to provide features such as navigation [“communication with the GPS module”, for example, positioning system 30], entertainment, vehicle information and vehicle control); 
collecting real-time host vehicle telemetry data packets from the GPS module ([0044] The HMI device [“control logic”] may be a telecommunications and/or a data-processing device permanently or removably installed in the vehicle 12 to provide features such as navigation [“receiving the data packet from the GPS module”], entertainment, vehicle information and vehicle control.  A vehicle key activated travel log system [“first control logic” details on Fig. 2] may be implemented in the HMI device; [0050] The GPS receiver can use the signals to determine a location); and
continuously wirelessly communicating the real-time host vehicle telemetry data packets ([0044] The HMI device may be a telecommunications and/or a data-processing device permanently or removably installed in the vehicle 12 to provide features such as navigation, entertainment, vehicle information and vehicle control; [0060] the travel log unit 48 may further be communicated with a communication unit 56 that provides for communications with other data processing system or devices);
utilizing a remote end-point in wireless electronic communication with the control module, the remote end-point having a memory for storing end-point control logic and a processor configured to execute the end-point control logic (Fig. 1, 20 and 22 and Fig. 3; [0064] The travel related information or the log book stored in the memory 50 may be transferred from the travel log system 42 to other devices [“remote end-point”]. The user may access the log book by his/her own computer, smart phone or other computing device that is connected to the network 28 [“remote end-point in wireless electronic communication”]); 
continuously receiving the real-time host vehicle telemetry data packets from the control module ([0045-0047] the in-vehicle device 24 [“control module”] may be a driver's cell phone or other computing device in which a vehicle key activated log system may be implemented. The travel log service may store travel related information such as log books 20 and 22 [ “remote end-point” by using his/her own computer, smart phone as stated above]);
performing distance-based start location and end location blurring of host vehicle position ([0083] at 108, the method includes recording travel related information in the log book. The travel related information may further include a work trip start location and a work trip end location into the log book, See Examiner interpretation below regarding “blurring of host vehicle position”); and
• Examiner interpretation regarding blurring of host vehicle position: According to paragraph 0046 of the current application, it states that “it is important that the start and end locations S, D of each trip be at least partially obfuscated or blurred”. Examiner asserts that MATTSSON teaches that “A log book 1 displayed may include the travel related information such as a date, a start time, an end time, a mileage, a start location, an end location and purpose of a trip”. MATTSSON explicitly discloses that the start and location are at least partially obfuscated or blurred (See displayed Start and end locations, for example, AB or D Building in Fig. 6).
writing the real-time host vehicle telemetry data packets to a persistent database once the session-based anonymization of the real-time host vehicle telemetry data packets has been performed, and once the distance-based start location and end location blurring has been performed ([0086] At 114, method 100 includes transmitting travel related information or the log book. In some embodiments, the log book may be transmitted to a storage device such as a USB flash drive or a SD card via a data port of an in-vehicle device such as a HMI device (after blocks 102 [analogous to “second end-point control logic” since method 100 includes receiving a vehicle key identification code, See Examiner’s interpretation below] and 108 [analogous to “third end-point control logic”)).
• Examiner’s interpretation regarding the second end-point control logic: According to paragraph 0042 of the current application, it states “the session anonymizer 36 [or second end-point control logic below] removes the host vehicle 16 VIN and replaces the VIN with a unique session identifier (ID) for the host vehicle 16 during a current host vehicle 16 trip”. The examiner may see an analogy through the vehicle key identification code, at blocks 102, of the prior art.
However, MATTSSON does not explicitly teach, “performing session-based anonymization of the real-time host vehicle telemetry data packets.”
In a same field of endeavor, Mondello discloses the method, wherein performing session-based anonymization of the real-time host vehicle telemetry data packets ([0018-0020] in step 102, a given vehicle obtains and validates vehicle identifiers. In contrast to a VIN, the identifiers obtained in step 102 are cryptographically secure and generated identifiers [analogous to “anonymization” based on the concept of anonymizer 36 as stated above]; [0030] a secure communications channel is established using the identifiers [analogous to “session-based”]; [0060-0062] Blockchain (300) is alternatively illustrated with a plurality of blocks (301-304) [“real-time host vehicle telemetry data packets”]. In the body of block (302, 303), a triple comprising the vehicle identifier (302 b, 303 b) [“unique session ID”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON with the teachings of Mondello to perform(ing) session-based anonymization of the real-time host vehicle telemetry data packets. One of ordinary skill in the art would have been motivated to make this modification because the vehicle identifier [or anonymization by using a unique session identifier] comprises a string or other type of data that may uniquely identify the device that is identifying itself [0021].

Regarding claim 14, it is a method claim that corresponds to claim 3. Therefore, the claim is rejected for at least the same reasons as the system of claim 3.


s 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MATTSSON (US 20170236342 A1) in view of Mondello et al. (US 20200313908 A1 hereinafter “Mondello”) as applied to claim 1 above, and further in view of NAKAMOTO et al. (US 20180043976 A1 hereinafter “NAKAMOTO”).
Regarding claim 2, the combination of MATTSSON and Mondello may not explicitly teach, but NAKAMOTO, which is a same field of endeavor, discloses the system of claim 1 wherein the second control logic further comprises: a control logic for continuously communicating the real-time host vehicle telemetry data packets at intervals of approximately 3 seconds ([0072] the like of the wireless communication terminal 2 acquired at a predetermined time interval (for example, every three seconds), the vehicle state when the user is riding on the vehicle 1).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON and Mondello with the teachings of NAKAMOTO to include a control logic for continuously communicating the real-time host vehicle telemetry data packets at intervals of approximately 3 seconds. One of ordinary skill in the art would have been motivated to make this modification because the position information updating unit 202 [or second control logic] may transmit (in a so-called burst transmission mode) a plurality of items of information at a time. The acquisition time interval [or intervals of approximately 3 seconds] of the current position information and the like of the wireless communication terminal 2 and the number of items of information may transmit at a time when a plurality of items of information are transmitted in a burst mode [0072].

Regarding claim 13, it is a method claim that corresponds to claim 2. Therefore, the claim is rejected for at least the same reasons as the system of claim 2.


s 4  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MATTSSON (US 20170236342 A1) in view of Mondello et al. (US 20200313908 A1 hereinafter “Mondello”) as applied to claim 1 above, and further in view of Matsuoka et al. (US 20010028350 A1 hereinafter “Matsuoka”).
Regarding claim 4, the combination of MATTSSON and Mondello discloses the system of claim 1 wherein the real-time host vehicle telemetry data packets further comprise:
a host vehicle identification number (VIN) ([Mondello: 0019] a vehicle can be identified using a vehicle identification number (VIN)); 
a host vehicle ignition position ([MATTSSON: 0081] the vehicle may be started when the key is inserted into a key hole and activates the ignition switch).
However, the combination does not teach “a host vehicle speed; a host vehicle bearing; a host vehicle altitude.”
In a same field of endeavor, Matsuoka discloses the system, wherein a host vehicle speed; a host vehicle bearing; a host vehicle altitude ([0058] a vehicle speed sensor, a bearing sensor, altitude data).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON and Mondello with the teachings of Matsuoka to include data is related to a host vehicle speed, a host vehicle bearing and a host vehicle altitude. One of ordinary skill in the art would have been motivated to make this modification because they may allow detecting the advancing direction of the vehicle by using a bearing sensor, the vehicle speed by using a vehicle speed sensor. An area for storing in memory altitude data corresponding to individual small areas achieved by dividing the map into a mesh, is also provided [0058].

Regarding claim 15, it is a method claim that corresponds to claim 4. Therefore, the claim is rejected for at least the same reasons as the system of claim 4.


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MATTSSON (US 20170236342 A1) in view of Mondello et al. (US 20200313908 A1 hereinafter “Mondello”) in view of Matsuoka et al. (US 20010028350 A1 hereinafter “Matsuoka”) as applied to claim 4 above, and further in view of WELLS (US 20180260822 A1 hereinafter “WELLS”).
Regarding claim 5, the combination of MATTSSON, Mondello and Matsuoka discloses the system of claim 4 wherein the second end-point control logic further comprises:
a control logic for generating keys that associate the host vehicle with the unique session ID for the current host vehicle trip ([Mondello: 0020-0022] a vehicle identifier comprises three parts a vehicle identifier, a public key, and a certificate. The vehicle identifier comprises a public key generated using a unique device secret. The public key and certificate are generated by an autonomous vehicle); and
a control logic for associating new real-time host vehicle telemetry data packets with the unique session ID for the current host vehicle trip ([Mondello: 0025] in step 102, a given vehicle obtains and validates vehicle identifiers; [0060-0062] Blockchain (300) is alternatively illustrated with a plurality of blocks (301-304) [analogous to “real-time host vehicle telemetry data packets”]. In the body of block (302, 303), a triple comprising the vehicle identifier (302 b, 303 b) [“unique session ID”], certificate (302 c, 303 c), and public key (302 d, 303 d) are stored. The blocks (302, 303) include a destination public identifier (302 e, 303 e) [“current host vehicle trip”]).
Although Mondello teaches, in paragraph 0019-21, a “vehicle identification number (VIN)”and “vehicle identifiers”, it does not explicitly discloses, “a control logic for removing the host vehicle VIN and switching the VIN with a unique session identifier (ID) for a current host vehicle trip”.
In a same field of endeavor, WELLS discloses the system, wherein a control logic for removing the host vehicle VIN and switching the VIN with a unique session identifier (ID) for a current host vehicle [0261] The VINs are replaced with one or more serial numbers [“unique session identifier”] for the one or more non-vehicle entities 101).
 At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON, Mondello and Matsuoka with the teachings of WELLS to remove a host vehicle VIN and to switch the VIN with a unique session identifier. One of ordinary skill in the art would have been motivated to make this modification because automatic VIN verification with fraud detection may be allowed [0255].

Regarding claim 16, it is a method claim that corresponds to claim 5. Therefore, the claim is rejected for at least the same reasons as the system of claim 5.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MATTSSON (US 20170236342 A1) in view of Mondello et al. (US 20200313908 A1 hereinafter “Mondello”) in view of Matsuoka et al. (US 20010028350 A1 hereinafter “Matsuoka”) in view of WELLS (US 20180260822 A1 hereinafter “WELLS”) as applied to claim 5 above, and further in view of Sakurada et al. (US 20190205797 A1 hereinafter “Sakurada”) in view of HAMAGUCHI et al. (US 20210208282 A1 hereinafter “HAMAGUCHI”, Foreign Application Priority Data, 05/30/2018).
Regarding claim 6, the combination of the combination of MATTSSON, Mondello, Matsuoka and WELLS may not explicitly teach, but Sakurada, which is a same field of endeavor, discloses the system of claim 5 wherein the second end-point control logic further comprises:
a control logic for deleting keys associating the real-time host vehicle telemetry data packets with the unique session ID for the current host vehicle trip after a predetermined period of time ([0186] the user terminal 200 can invalidate the one-time key by deleting the one-time key when a predetermined time has elapsed from reception of the one-time key).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON, Mondello, Matsuoka and WELLS with the teachings of Sakurada to delete keys associating the real-time host vehicle telemetry data packets with the unique session ID for the current host vehicle trip after a predetermined period of time. One of ordinary skill in the art would have been motivated to make this modification because it allow generating authentication information which is temporarily valid for each received request [0186].
However, the combination does not teach, “a control logic for expunging the session ID after a key-off packet is received or the predetermined period of time has elapsed”.
In a same field of endeavor, HAMAGUCHI teaches a control logic for expunging the session ID after a key-off packet is received or the predetermined period of time has elapsed ([0053] The object tracking unit 14 deletes the vehicle ID of the detected vehicle that has not been detected for a long time among the detected vehicles to which the vehicle ID has been assigned).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON, Mondello, Matsuoka, WELLS and Sakurada with the teachings of HAMAGUCHI to delete keys associating the real-time host vehicle telemetry data packets with the unique session ID for the current host vehicle trip after a predetermined period of time. One of ordinary skill in the art would have been motivated to make this modification because the object tracking unit [or control logic] may assigns the detected vehicle detected in the current frame [within predetermined period of time] with the vehicle ID assigned to the corresponding detected vehicle [0053].


s 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MATTSSON (US 20170236342 A1) in view of Mondello et al. (US 20200313908 A1 hereinafter “Mondello”) in view of Matsuoka et al. (US 20010028350 A1 hereinafter “Matsuoka”) in view of WELLS (US 20180260822 A1 hereinafter “WELLS”) as applied to claim 5 above, and further in view of Chen et al. (US 20100232404 A1 hereinafter “Chen”).
Regarding claim 7, the combination of MATTSSON, Mondello, Matsuoka and WELLS may not explicitly teach, but Chen, which is a same field of endeavor, discloses the system of claim 5 wherein the end-point control logic further comprises:
a fifth end-point control logic for writing the real-time host vehicle telemetry data packets to an end-point in-memory cache with the unique session ID as an indexed field; and for deleting real-time host vehicle telemetry data packets from the in-memory cache once a current trip has ended ([0101] if the fragment 205 includes, scope and location information, the node associates the scope information with the fragment 205 in the cache table 1500, at step 1435. The content 30, e.g., fragments 205 [including identifier “unique session ID”] remain in the cache table 1500 as long as the node, e.g., moving vehicle 10 remains within the location or content trajectory. if the node, e.g., moving vehicle 10 is outside the content trajectory, i.e., predicted trajectory not in the content trajectory [analogous to “trip has ended”], the content 30 (fragment 205) is removed or purged from the cache table 1500 at step 1430).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON, Mondello, Matsuoka and WELLS with the teachings of Chen to include a control logic for writing the real-time host vehicle telemetry data packets to an end-point in-memory cache with the unique session ID as an indexed field, and for deleting real-time host vehicle telemetry data packets from the in-memory cache once a current trip has ended. One of ordinary skill in the art would have been motivated to make this modification because the node, e.g., moving vehicle 10 may periodically determines if its current position or predicted trajectory is within the content trajectory or scope [0101].

Regarding claim 17, it is a method claim that corresponds to claim 7. Therefore, the claim is rejected for at least the same reasons as the system of claim 7.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MATTSSON (US 20170236342 A1) in view of Mondello et al. (US 20200313908 A1 hereinafter “Mondello”) in view of Matsuoka et al. (US 20010028350 A1 hereinafter “Matsuoka”) in view of WELLS (US 20180260822 A1 hereinafter “WELLS”) as applied to claim 5 above, and further in view of Chen et al. (US 20100232404 A1 hereinafter “Chen”) in view of Hu et al. (US 20160381596 A1 hereinafter “Hu”).
Regarding claim 8, the combination of MATTSSON, Mondello, Matsuoka and WELLS may not explicitly teach, but Chen, which is a same field of endeavor, discloses the system of claim 5 wherein the end-point control logic further comprises:
a sixth end-point control logic for querying all of the real-time host vehicle telemetry data packets for the unique session ID ([Chen: 0068] The query includes the fragment signature 210, the identifier [“unique session ID”] of the querying node)
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON, Mondello, Matsuoka and WELLS with the teachings of Chen to include a control logic for querying all of the real-time host vehicle telemetry data packets for the unique session ID. One of ordinary skill in the art would have been motivated to make this modification because the query may predicted route trajectory for the querying node [0101].

In a same field of endeavor, Hu discloses a seventh end-point control logic for sequentially ordering all of the real-time host vehicle telemetry data packets for the unique session ID based on time stamps ([0335] it can simply determine each node's transmission order based on a hash function with the input parameters of node ID and the timestamp: Order(i)=Hash(ID(i), timestamp), i=1, 2, . . . , N   (12)).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON, Mondello, Matsuoka, WELLS and Chen with the teachings of Hu to include a control logic for sequentially ordering all of the real-time host vehicle telemetry data packets for the unique session ID based on time stamps. One of ordinary skill in the art would have been motivated to make this modification because it may simply determine each node's transmission order [or all of the real-time host vehicle telemetry data packets] [0335].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MATTSSON (US 20170236342 A1) in view of Mondello et al. (US 20200313908 A1 hereinafter “Mondello”) as applied to claim 1 above, and further in view of Hayee et al. (US 20170188290 A1 hereinafter “Hayee”).
Regarding claim 9, the combination of MATTSSON and Mondello discloses the system of claim 1 wherein the third end-point control logic further comprises:
control logic for determining a start location based on a first in time of the real-time host vehicle telemetry data packets, and for determining an end location based on a last in time of the real-time host vehicle telemetry data packets ([MATTSSON: 0023] the method may further comprise receiving vehicle location information, and recording a work trip start location and a work trip end location into the work log book; [0088] A log book 1 displayed may include the travel related information such as a date, a start time, an end time, a mileage, a start location, an end location and purpose of a trip).
However, the combination does not teach, “control logic for checking all of the real-time host vehicle telemetry data packets to determine a current distance from the start location; and control logic for checking all of the real-time host vehicle telemetry data packets to determine a current distance from the end location.”
In a same field of endeavor, Hayee discloses control logic for checking all of the real-time host vehicle telemetry data packets to determine a current distance from the start location; and control logic for checking all of the real-time host vehicle telemetry data packets to determine a current distance from the end location ([0113] when transceiver 926 receives the position of the start of congestion or the position of the end of congestion, processor 928 is able to calculate the distance from the vehicle's current location as determined from position system 922 to both the start of congestion and the end of congestion).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON and Mondello with the teachings of Hayee to include a logic for checking all of the real-time host vehicle telemetry data packets to determine a current distance from the start location; and control logic for checking all of the real-time host vehicle telemetry data packets to determine a current distance from the end location. One of ordinary skill in the art would have been motivated to make this modification because a processor [or the logic] is able to construct additional information based on the traffic information provided by transceiver 926 [0113].


Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MATTSSON (US 20170236342 A1) in view of Mondello et al. (US 20200313908 A1 hereinafter “Mondello”) as applied to 1 above, and further in view of Tontiruttananon et al. (US 20200379122 A1 hereinafter “Tontiruttananon”).
Regarding claim 10, the combination of MATTSSON and Mondello teaches all elements of the current invention as stated in claim 1 above. Although MATTSSON discloses “start location” and “end location”, the combination does not teach “a control logic for decreasing a precision of location information in each of the real-time host vehicle telemetry data packets within a first predetermined radial distance of the start location; a control logic for decreasing a precision of location information in each of the real-time host vehicle telemetry data packets within a first predetermined radial distance of the end location; a control logic for decreasing a precision of location information in each of the real-time host vehicle telemetry data packets within a second predetermined radial distance of the start location; and a control logic for decreasing a precision of location information in each of the real-time host vehicle telemetry data packets within a second predetermined radial distance of the end location, wherein the first predetermined radial distance is smaller than the second predetermined radial distance.”.
In a same field of endeavor, Tontiruttananon discloses the system of claim 9 wherein the third end-point control logic further comprises:
a control logic for decreasing a precision of location information in each of the real-time host vehicle telemetry data packets within a first predetermined radial distance of the start location ([0036] the location of the MTE 110 being recorded as being within a defined amount (e.g., a ten miles radius) from the actual location of the equipment being tracked (e.g., the MTE 110). The defined amount which the precision should be decreased can be defined by a location obstruction constraint parameter (“LOCP”), such as an LOCP 189. logging may decrease as defined by the LOCP 189, such as within ten miles of the actual location 192 of the MTE 110 [analogous to “within a first predetermined radial distance of the start location”]);
[0036] the location of the MTE 110 being recorded as being within a defined amount (e.g., a ten miles radius) from the actual location of the equipment being tracked (e.g., the MTE 110). The defined amount which the precision should be decreased can be defined by a location obstruction constraint parameter (“LOCP”), such as an LOCP 189. logging may decrease as defined by the LOCP 189, such as within ten miles of the actual location 192 of the MTE 110 [analogous to “within a first predetermined radial distance of the end location”]); 
a control logic for decreasing a precision of location information in each of the real-time host vehicle telemetry data packets within a second predetermined radial distance of the start location ([0036] the location of the MTE 110 being recorded as being within a defined amount (e.g., a ten miles radius) from the actual location of the equipment being tracked (e.g., the MTE 110). The defined amount which the precision should be decreased can be defined by a location obstruction constraint parameter (“LOCP”), such as an LOCP 189. logging may decrease as defined by the LOCP 189, such as within ten miles of the actual location 192 of the MTE 110 [analogous to “within a second predetermined radial distance of the start location”]); and
a control logic for decreasing a precision of location information in each of the real-time host vehicle telemetry data packets within a second predetermined radial distance of the end location, wherein the first predetermined radial distance is smaller than the second predetermined radial distance ([0036] the location of the MTE 110 being recorded as being within a defined amount (e.g., a ten miles radius) from the actual location of the equipment being tracked (e.g., the MTE 110). The defined amount which the precision should be decreased can be defined by a location obstruction constraint parameter (“LOCP”), such as an LOCP 189. logging may decrease as defined by the LOCP 189, such as within ten miles of the actual location 192 of the MTE 110. the distance amount defined by the LOCP 189 (e.g., recording the location according to a 10 mile radius instead of within a normal one foot radius of the actual location 192 [analogous to “first predetermined radial distance is smaller”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON and Mondello with the teachings of Tontiruttananon to include a logic for a control logic for decreasing a precision of location information in each of the real-time host vehicle telemetry data packets within a predetermined radial distance. One of ordinary skill in the art would have been motivated to make this modification because decreasing in precision may yield an increase in the generalization of the location reported [0036].

Regarding claim 11, the combination of MATTSSON, Mondello and Tontiruttananon discloses the system of claim 10 wherein the third end-point control logic further comprises:
control logic for decreasing GPS precision by a predetermined quantity of numerical location digits or decimal places, and wherein the precision of location information within the second predetermined radial distance is greater than the precision of location information within the first predetermined radial distance ([0036] the location of the MTE 110 being recorded as being within a defined amount (e.g., a ten miles radius) from the actual location of the equipment being tracked (e.g., the MTE 110). The defined amount which the precision should be decreased can be defined by a location obstruction constraint parameter (“LOCP”), such as an LOCP 189 [“predetermined quantity of numerical location digits or decimal places”]. logging may decrease as defined by the LOCP 189, such as within ten miles of the actual location 192 of the MTE 110. the distance amount defined by the LOCP 189 (e.g., recording the location according to a 10 mile radius instead of within a normal one foot radius of the actual location 192 [analogous to “the second predetermined radial distance is greater”]).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over MATTSSON (US 20170236342 A1) in view of Mondello et al. (US 20200313908 A1 hereinafter “Mondello”) in view of Matsuoka et al. (US 20010028350 A1 hereinafter “Matsuoka”) in view of WELLS (US 20180260822 A1 hereinafter “WELLS”) as applied to claim 16 above, and further in view of Chen et al. (US 20100232404 A1 hereinafter “Chen”), in view of Hu et al. (US 20160381596 A1 hereinafter “Hu”), in view of Hayee et al. (US 20170188290 A1 hereinafter “Hayee”).
Regarding claim 18, the combination of MATTSSON, Mondello, Matsuoka and WELLS and discloses the method of claim 16 further comprising:
determining a start location based on a first in time of the real-time host vehicle telemetry data packets, and for determining an end location based on a last in time of the real-time host vehicle telemetry data packets ([MATTSSON: 0023] the method may further comprise receiving vehicle location information, and recording a work trip start location and a work trip end location into the work log book; [0088] A log book 1 displayed may include the travel related information such as a date, a start time, an end time, a mileage, a start location, an end location and purpose of a trip);
However, the combination does not teach, “querying all of the real-time host vehicle telemetry data packets for the unique session ID”.
In a same field of endeavor, Chen discloses the method, wherein querying all of the real-time host vehicle telemetry data packets for the unique session ID ([0068] The query includes the fragment signature 210, the identifier [“unique session ID”] of the querying node).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON, Mondello, Matsuoka and WELLS with the teachings of Chen to include a control logic for querying all of the real-time host vehicle telemetry data packets for the query may predicted route trajectory for the querying node [0101].
However, the combination does not teach, “sequentially ordering all of the real-time host vehicle telemetry data packets for the unique session ID based on time stamps”.
In a same field of endeavor, Hu discloses the method, wherein sequentially ordering all of the real-time host vehicle telemetry data packets for the unique session ID based on time stamps (([0335] it can simply determine each node's transmission order based on a hash function with the input parameters of node ID and the timestamp: Order(i)=Hash(ID(i), timestamp), i=1, 2, . . . , N   (12)).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON, Mondello, Matsuoka, WELLS and Chen with the teachings of Hu to include a control logic for sequentially ordering all of the real-time host vehicle telemetry data packets for the unique session ID based on time stamps. One of ordinary skill in the art would have been motivated to make this modification because it may simply determine each node's transmission order [or all of the real-time host vehicle telemetry data packets] [0335].
However, the combination does not teach, “checking all of the real-time host vehicle telemetry data packets to determine a current distance from the start location; and checking all of the real-time host vehicle telemetry data packets to determine a current distance from the end location”.
In a same field of endeavor, Hayee discloses the method, wherein checking all of the real-time host vehicle telemetry data packets to determine a current distance from the start location; and checking all of the real-time host vehicle telemetry data packets to determine a current distance from the end location  ([0113] when transceiver 926 receives the position of the start of congestion or the position of the end of congestion, processor 928 is able to calculate the distance from the vehicle's current location as determined from position system 922 to both the start of congestion and the end of congestion).
a processor [or the logic] is able to construct additional information based on the traffic information provided by transceiver 926 [0113].


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over MATTSSON (US 20170236342 A1) in view of Mondello et al. (US 20200313908 A1 hereinafter “Mondello”) in view of Matsuoka et al. (US 20010028350 A1 hereinafter “Matsuoka”) in view of WELLS (US 20180260822 A1 hereinafter “WELLS”) in view of Chen et al. (US 20100232404 A1 hereinafter “Chen”) in view of Hu et al. (US 20160381596 A1 hereinafter “Hu”), in view of Hayee et al. (US 20170188290 A1 hereinafter “Hayee”) as applied to claim 18 above, and further in view of Tontiruttananon et al. (US 20200379122 A1 hereinafter “Tontiruttananon”).
Regarding claim 19, the combination of MATTSSON, Mondello, Matsuoka, WELLS, Chen, Hu and Hayee may not explicitly teach, but Tontiruttananon, which is a same field of endeavor, discloses the method of claim 18 further comprising: 
decreasing a precision of location information in each of the real-time host vehicle telemetry data packets when the distance from the start location is within a first predetermined radial distance of the start location ([0036] the location of the MTE 110 being recorded as being within a defined amount (e.g., a ten miles radius) from the actual location of the equipment being tracked (e.g., the MTE 110). The defined amount which the precision should be decreased can be defined by a location obstruction constraint parameter (“LOCP”), such as an LOCP 189. logging may decrease as defined by the LOCP 189, such as within ten miles of the actual location 192 of the MTE 110 [analogous to “from the start location is within a first predetermined radial distance of the start location”]);
decreasing a precision of location information in each of the real-time host vehicle telemetry data packets when the distance from the end location is within the first predetermined radial distance of the end location ([0036] the location of the MTE 110 being recorded as being within a defined amount (e.g., a ten miles radius) from the actual location of the equipment being tracked (e.g., the MTE 110). The defined amount which the precision should be decreased can be defined by a location obstruction constraint parameter (“LOCP”), such as an LOCP 189. logging may decrease as defined by the LOCP 189, such as within ten miles of the actual location 192 of the MTE 110 [analogous to “from the end location is within the first predetermined radial distance of the end location”]);
decreasing a precision of location information in each of the real-time host vehicle telemetry data packets when the distance from the start location is within a second predetermined radial distance of the start location ([0036] the location of the MTE 110 being recorded as being within a defined amount (e.g., a ten miles radius) from the actual location of the equipment being tracked (e.g., the MTE 110). The defined amount which the precision should be decreased can be defined by a location obstruction constraint parameter (“LOCP”), such as an LOCP 189. logging may decrease as defined by the LOCP 189, such as within ten miles of the actual location 192 of the MTE 110 [analogous to “from the start location is within a second predetermined radial distance of the start location”]);
decreasing a precision of location information in each of the real-time host vehicle telemetry data packets when the distance from the end location is within the second predetermined radial distance of the end location ([0036] the location of the MTE 110 being recorded as being within a defined amount (e.g., a ten miles radius) from the actual location of the equipment being tracked (e.g., the MTE 110). The defined amount which the precision should be decreased can be defined by a location obstruction constraint parameter (“LOCP”), such as an LOCP 189. logging may decrease as defined by the LOCP 189, such as within ten miles of the actual location 192 of the MTE 110 [analogous to “from the end location is within the second predetermined radial distance of the end location”]); and
wherein the first predetermined radial distance is smaller than the second predetermined radial distance, and wherein decreasing a precision of location information in each of the host vehicle telemetry data packets within the first predetermined radial distance and within the second predetermined radial distance further comprises ([the distance amount defined by the LOCP 189 (e.g., recording the location according to a 10 mile radius instead of within a normal one foot radius of the actual location 192 [analogous to “the first predetermined radial distance is smaller”]):
decreasing GPS precision by a predetermined quantity of numerical location digits or places, wherein the precision of location information within the second predetermined radial distance is greater than the precision of location information within the first predetermined radial distance ([0036] the location of the MTE 110 being recorded as being within a defined amount (e.g., a ten miles radius) from the actual location of the equipment being tracked (e.g., the MTE 110). The defined amount which the precision should be decreased can be defined by a location obstruction constraint parameter (“LOCP”), such as an LOCP 189 [“predetermined quantity of numerical location digits or decimal places”]. logging may decrease as defined by the LOCP 189, such as within ten miles of the actual location 192 of the MTE 110. the distance amount defined by the LOCP 189 (e.g., recording the location according to a 10 mile radius instead of within a normal one foot radius of the actual location 192 [analogous to “the second predetermined radial distance is greater”]).
decreasing in precision may yield an increase in the generalization of the location reported [0036].


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over MATTSSON (US 20170236342 A1) in view of WELLS (US 20180260822 A1 hereinafter “WELLS”) in view of Tontiruttananon et al. (US 20200379122 A1 hereinafter “Tontiruttananon”) in view of Sakurada et al. (US 20190205797 A1 hereinafter “Sakurada”) in view of Chen et al. (US 20100232404 A1 hereinafter “Chen”) and further in view of Hu et al. (US 20160381596 A1 hereinafter “Hu”)
Regarding claim 20, MATTSSON discloses a method for anonymizing motor vehicle position information, the method comprising (Fig. 1):
utilizing a control module disposed within the host vehicle and in electronic communication with the GPS module, the control module having a memory for storing control logic and a processor configured to execute the control logic ([0051] the in-vehicle device 24 may be a human machine interaction (HMI) device [including a processor 76 and memory 78, See Fig. 4]. The HMI device may be a telecommunications and/or a data-processing device permanently or removably installed in the vehicle 12 to provide features such as navigation [“communication with the GPS module”, for example, positioning system 30] and vehicle control);
[0044] The HMI device may be a telecommunications and/or a data-processing device permanently or removably installed in the vehicle 12 to provide features such as navigation [“vehicle telemetry data packets”] and vehicle control);
utilizing a remote end-point in wireless communication with the control module, the remote end-point continuously receiving the real-time host vehicle telemetry data packets from the control module, the remote end-point having a memory for storing end-point control logic and a processor configured to execute the end-point control logic (Fig. 1, 20 and 22 and Fig. 3; [0064] The travel related information or the log book stored in the memory 50 may be transferred from the travel log system 42 to other devices [“remote end-point”]. The user may access the log book by his/her own computer, smart phone or other computing device that is connected to the network 28 [“remote end-point in wireless electronic communication”]);
performing distance-based start location and end location blurring of host vehicle position, including ([0088] A log book 1 displayed may include the travel related information such as a date, a start time, an end time, a mileage, a start location, an end location and purpose of a trip):
Examiner interpretation regarding blurring of host vehicle position: According to paragraph 0046 of the current application, it states that “it is important that the start and end locations S, D of each trip be at least partially obfuscated or blurred”. Examiner asserts that MATTSSON teaches that “A log book 1 displayed may include the travel related information such as a date, a start time, an end time, a mileage, a start location, an end location and purpose of a trip”. MATTSSON explicitly discloses that the start and location are at least partially obfuscated or blurred (See displayed Start and end locations, for example, AB or D Building in Fig. 6).
checking all of the data packets to determine a distance from a first in time of the host vehicle telemetry data packets ([0088] A log book 1 displayed may include the travel related information such as a date, a start time, an end time, a mileage [“determine a distance”, See Fig. 6, Miles Traveled], a start location, an end location and purpose of a trip. It should be appreciated that the interface may display additional information such as cumulative millage); and
checking all of the data packets to determine a distance from a last in time of the host vehicle telemetry data packets ([0088] A log book 1 displayed may include the travel related information such as a date, a start time, an end time, a mileage [“determine a distance”, See Fig. 6, Miles Traveled], a start location, an end location and purpose of a trip. It should be appreciated that the interface may display additional information such as cumulative millage);
wherein checking all of the data packets to determine a distance from a last in time of the host vehicle telemetry data packets further comprises ([0088] A log book 1 displayed may include the travel related information such as a date, a start time, an end time, a mileage [“determine a distance”, See Fig. 6, Miles Traveled], a start location, an end location and purpose of a trip; Fig. 6, Miles Traveled): 
However, it does not explicitly disclose “collecting real-time host vehicle telemetry data packets, including collecting a host vehicle identification number (VIN) from a global positioning system (GPS) module disposed within a host vehicle; performing session-based anonymization of the real-time host vehicle telemetry data packets, including: removing the host vehicle VIN and replacing the VIN with a unique session identifier (ID) for a current host vehicle trip; associating new host vehicle telemetry data packets with the unique session ID for the current host vehicle trip.”
In a same field of endeavor, WELLS discloses the method, wherein collecting real-time host vehicle telemetry data packets, including collecting a host vehicle identification number (VIN) from a global positioning system (GPS) module disposed within a host vehicle ([0173] The one or more first messages including one or more digital photographs captured with a camera component on the one or more network devices including a current Vehicle Identification Number (VIN) for a vehicle and current Global Positioning System (GPS) location information for the vehicle);
[0175] messages including one or more digital photographs 13/98 captured with a or a camera 27′ or camera component 27 on the one or more network devices 12, 14, 16, 97, 152-160 including a Vehicle Identification Number (VIN) 100 for a vehicle 102 and current Global Positioning System (GPS) location information 103′ [“vehicle telemetry data packets”] for the vehicle 102; [0261] The VINs are replaced with one or more serial numbers for the one or more non-vehicle entities 101 [“anonymization”]):
removing the host vehicle VIN and replacing the VIN with a unique session identifier (ID) for a current host vehicle trip ([0261] The VINs are replaced with one or more serial numbers for the one or more non-vehicle entities 101);
associating new host vehicle telemetry data packets with the unique session ID for the current host vehicle trip ([0259-0261] The cloud server application 30′ including plural recorded VINs 100 a-100 e for the plural vehicles 102 a-102 e and plural recorded GPS locations 103 a-103 e [“current host vehicle trip”] for the plural vehicles 102 a-102 e. The VINs are replaced with one or more serial numbers [“associating w/ unique session ID”] for the one or more non-vehicle entities 101).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON with the teachings of WELLS to remove a host vehicle VIN and to switch the VIN with a unique session identifier which assigns for the current host vehicle trip. One of ordinary skill in the art would have been motivated to make this modification because automatic VIN verification with fraud detection may be allowed [0255].
However, the combination does not teach, “decreasing a precision of location information in each of the host vehicle telemetry data packets within a first predetermined radial distance of a location of the first in time of the host vehicle telemetry data packets by decreasing GPS precision by a predetermined quantity of numerical location digits or decimal places; decreasing a precision of location 
In a same field of endeavor, Tontiruttananon discloses the method, wherein decreasing a precision of location information in each of the host vehicle telemetry data packets within a first predetermined radial distance of a location of the first in time of the host vehicle telemetry data packets by decreasing GPS precision by a predetermined quantity of numerical location digits or decimal places ([0036] the location of the MTE 110 being recorded as being within a defined amount (e.g., a ten miles radius) from the actual location of the equipment being tracked (e.g., the MTE 110). The defined amount which the precision should be decreased can be defined by a location obstruction constraint parameter (“LOCP”), such as an LOCP 189 [“predetermined quantity of numerical location digits or decimal places”]. logging may decrease as defined by the LOCP 189, such as within ten miles of the actual location 192 of the MTE 110);
decreasing a precision of location information in each of the host vehicle telemetry data packets within a second predetermined radial distance of a location of the last in time of the host vehicle telemetry data packets by decreasing GPS precision by a predetermined quantity of numerical location digits or decimal places, wherein the precision of location information within the second predetermined radial distance is greater than the precision of location information within the first predetermined radial distance ([0036] the location of the MTE 110 being recorded as being within a defined amount (e.g., a ten miles radius) from the actual location of the equipment being tracked (e.g., the MTE 110). The defined amount which the precision should be decreased can be defined by a location obstruction constraint parameter (“LOCP”), such as an LOCP 189 [“predetermined quantity of numerical location ”]. logging may decrease as defined by the LOCP 189, such as within ten miles of the actual location 192 of the MTE 110. the distance amount defined by the LOCP 189 (e.g., recording the location according to a 10 mile radius instead of within a normal one foot radius of the actual location 192 [analogous to “the second predetermined radial distance is greater”])).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON and WELLS with the teachings of Tontiruttananon to include a logic for a control logic for decreasing a precision of location information in each of the real-time host vehicle telemetry data packets within a predetermined radial distance. One of ordinary skill in the art would have been motivated to make this modification because decreasing in precision may yield an increase in the generalization of the location reported [0036].
However, the combination does not teach, “deleting keys associating the host vehicle telemetry data packets with the unique session ID for the current host vehicle trip after a predetermined period of time or after a key-off packet has been received”.
In a same field of endeavor, Sakurada discloses the method, wherein deleting keys associating the host vehicle telemetry data packets with the unique session ID for the current host vehicle trip after a predetermined period of time or after a key-off packet has been received ([0186] the user terminal 200 can invalidate the one-time key by deleting the one-time key when a predetermined time has elapsed from reception of the one-time key);
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON, WELLS and Tontiruttananon with the teachings of Sakurada to delete keys associating the real-time host vehicle telemetry data packets with the unique session ID for the current host vehicle trip after a predetermined period of time. One of ordinary skill in the art would have been motivated to make this modification because it allow generating authentication information which is temporarily valid for each received request [0186].

In a same field of endeavor, Chen discloses the method, wherein writing the host vehicle telemetry data packets to an end-point in­ memory cache with the unique session ID as an indexed field; and deleting real-time host vehicle telemetry data packets from the in­memory cache once a current trip has ended ([0101] if the fragment 205 includes, scope and location information, the node associates the scope information with the fragment 205 in the cache table 1500, at step 1435. The content 30, e.g., fragments 205 [including identifier “unique session ID”] remain in the cache table 1500 as long as the node, e.g., moving vehicle 10 remains within the location or content trajectory. if the node, e.g., moving vehicle 10 is outside the content trajectory, i.e., predicted trajectory not in the content trajectory [analogous to “trip has ended”], the content 30 (fragment 205) is removed or purged from the cache table 1500 at step 1430).
querying all of the host vehicle telemetry data packets for the unique session ID ([0068] The query includes the fragment signature 210, the identifier [“unique session ID”] of the querying node).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON, WELLS, Tontiruttananon and Sakurada with the teachings of Chen to include a control logic for writing the real-time host vehicle telemetry data packets to an end-point in-memory cache with the unique session ID as an indexed field, and for deleting real-time host vehicle telemetry data packets from the in-memory cache once a current trip has ended. One of ordinary skill in the art would have been motivated to make this modification because the node, e.g., moving vehicle 10 may periodically determines if its current position or predicted trajectory is within the content trajectory or scope [0101].

In a same field of endeavor, Hu discloses the method, wherein sequentially ordering all of the host vehicle telemetry data packets for the unique session ID based on time stamps ([0335] it can simply determine each node's transmission order based on a hash function with the input parameters of node ID and the timestamp: Order(i)=Hash(ID(i), timestamp), i=1, 2, . . . , N   (12)).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by MATTSSON, WELLS, Tontiruttananon, Sakurada and Chen with the teachings of Hu to include a control logic for sequentially ordering all of the real-time host vehicle telemetry data packets for the unique session ID based on time stamps. One of ordinary skill in the art would have been motivated to make this modification because it may simply determine each node's transmission order [or all of the real-time host vehicle telemetry data packets] [0335].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached campus 9:00 AM- 5:00 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493